NUMBER 13-11-00025-CV
 
COURT OF APPEALS
 
THIRTEENTH DISTRICT OF TEXAS
 
CORPUS CHRISTI - EDINBURG
 





















 

IN RE ADRIAN CASTRO
 
 

On Petition for Writ of Mandamus.
 
 

MEMORANDUM OPINION
 
Before Chief Justice Valdez and Justices Rodriguez
and Perkes
Per Curiam Memorandum Opinion[1]
 
            Relator,
Adrian Castro, filed a petition for writ of mandamus in the above cause on January
18, 2011, seeking to compel the Honorable Federico Hinojosa, who was assigned
to hear the underlying matter in the 94th District Court of Nueces County,
Texas, to withdraw his order of November 12, 2010 compelling arbitration.  The
Court requested and received a response to the petition for writ of mandamus
from Paula Wyatt and Wyatt Law Firm Ltd., the real parties in interest herein,
and further received a reply thereto from relator.    
            The
Court, having examined and fully considered the petition for writ of mandamus, the
response thereto, and relator’s reply, is of the opinion that relator has not
shown himself entitled to the relief sought.  Accordingly, the petition for
writ of mandamus is DENIED.  See Tex.
R. App. P. 52.8(a). 
 
                                                                                                PER
CURIAM
 
 
Delivered and filed the 9th
day of February, 2011.
                                                
 
                                                                                                
 




[1]
See Tex.
R. App. P. 52.8(d) (“When denying relief, the court may hand down an
opinion but is not required to do so.”); Tex.
R. App. P. 47.4 (distinguishing opinions and memorandum opinions).